Citation Nr: 1026820	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  08-21 017	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim for a lung disability, to 
include as secondary to asbestos exposure.

2.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim for a character disorder.

3.  Entitlement to service connection for an acquired psychiatric 
disorder.

4.  Entitlement to service connection for a sleep disorder.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a cardiac disability.

7.  Entitlement to service connection for chronic joint and bone 
pain, other than that pain involving the Veteran's back, neck, 
shoulders, left ankle, and left leg.

8.  Entitlement to service connection for a bilateral foot 
disability.
REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran has verified active service from September 1978 to 
August 1982.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an RO decision of August 2007.  The Veteran and 
his brother presented sworn testimony during a videoconference 
hearing before the undersigned in March 2010.

The issue involving entitlement to service connection for chronic 
joint and bone pain was adjudicated in the August 2007 rating 
decision as a new claim.  In that decision, service connection 
for joint and bone pain was denied on the basis that no 
clinically-diagnosed disability causing or manifested by chronic 
joint and bone pain was shown.  However, review of the claims 
file shows that service connection for disabilities of the back, 
neck, shoulders, left ankle, and left leg, was denied in October 
1991.  As a final decision has been entered as to these 
disabilities, they have been specifically excluded from the 
current issue on appeal, and the matter has been characterized as 
shown on the title page.  If the Veteran wishes to reopen the 
previously-denied claims, he must submit new and material 
evidence to support an application to reopen.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.


REMAND

Review of the Veteran's file reveals several areas of development 
which must be explored prior to further review of the claims on 
appeal.  

During the March 2010 hearing on appeal, the Veteran testified 
that in addition to his verified active naval service from 
September 1978 to August 1982, he also had some Army Reserve time 
and some active duty in the National Guard.  However, none of 
this service is documented in his claims file.  Therefore, upon 
remand, all of the Veteran's active duty and active duty for 
training must be verified for the record, and associated medical 
and personnel records obtained.  

With regard to the Veteran's service treatment records, review of 
those currently available shows that the Veteran was seen at 
least twice in the psychiatry clinic in December 1980 for the 
evaluation of reported auditory and visual hallucinations.  The 
note reflecting his second visit indicates that a "Full consult 
will follow."  There is no such consultation report contained in 
the Veteran's service medical records however, leading to the 
conclusion that there may be additional, pertinent, mental health 
service treatment records which have not yet been obtained for 
review by VA adjudicators.  Additional support for this 
possibility is found in recent VA treatment records, showing that 
he reported having undergone two months of individual and group 
therapy in San Diego during service.  He also testified during 
the March 2010 hearing on appeal that he had mental health 
treatment in the Navy.  Thus, mental health service records 
should be specifically requested upon remand.  

If additional mental health or psychiatric service treatment 
records are obtained as a result of this request, we note that 
the procedural posture of the issue involving the prior final 
denial of service connection for a character disorder will be 
affected.  Governing regulation provides that if VA receives 
relevant official service department records that existed and had 
not been associated with the claims file when VA first decided 
the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  

With regard to the Veteran's appeal involving a psychiatric 
disability, we note that in June 2010, the Veteran filed a new 
claim for entitlement to service connection for post-traumatic 
stress disorder.  Review of his recent VA treatment records 
reveals that he has been assigned multiple diagnoses, indicative 
of mental health problems.  Recent case law dictates that the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Additionally, new VA regulatory provisions regarding the 
evidentiary standards involved in substantiating claims for 
service connection for post-traumatic stress disorder went into 
effect July 13, 2010.  75 Fed. Reg. 39843 (July 13, 2010).  In 
light of these factors, upon remand, the RO should attempt to 
review the veteran's various psychiatric claims as a whole, 
developing and adjudicating appropriately.

We observe that the Veteran carries diagnoses of several 
different personality disorders.  Congenital or developmental 
defects such as personality disorders are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. 
§§ 3.303(c), 4.9, 4.127.  See Winn v. Brown, 8 Vet. App. 510, 516 
(1996), and cases cited therein.  However, if during service, 
there is a superimposed disease; service connection may be 
awarded for the resultant disability.  See VAOPGCPREC 82-90 (July 
18, 1990).

With regard to the issues involving asbestos and a bilateral foot 
disorder, we note that the Veteran requested a hearing pertaining 
to these issues before a Decision Review Officer in May 2004.  It 
does not appear that such a hearing was ever scheduled.  As these 
matters were discussed during the March 2010 Board hearing, the 
Veteran may no longer desire a Decision Review Officer hearing; 
however, under the law, he is entitled to such a hearing and 
there is no indication that he has withdrawn his request.  
Therefore, this matter should be clarified upon remand.  

Lastly, it appears that the Veteran continues to receive VA 
medical care.  Any VA medical records are deemed to be 
constructively of record in proceedings before the Board and 
should be obtained prior to further review of the claims file.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, recent 
information regarding the Veteran's current disabilities will be 
helpful in adjudicating his claims.  Therefore, upon remand, 
updated VA medical records should be associated with the claims 
file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran to 
obtain further information about the 
additional service time he reported during the 
hearing on appeal, and then attempt to verify, 
through official channels, the veteran's 
additional periods of active military service, 
if any. 

2.  If additional active service and/or active 
duty for training is verified, then all 
service treatment and personnel records 
relevant to such service must be obtained for 
inclusion in the Veteran's claims file.  

3.  A separate request for service psychiatric 
and/or mental health treatment reports should 
be made through official channels. 

4.  Contact the Veteran to clarify whether he 
still desires a hearing before a decision 
review officer.  If so, such a hearing should 
be scheduled and the veteran provided with 
appropriate notice as to the scheduled time 
and place. 

5.  The RO should obtain all records of VA 
medical treatment afforded to the Veteran by 
the VA medical system in Tampa and surrounding 
areas, dated subsequent to November 2009, for 
inclusion in the Veteran's claims file. 

6.  After the development requested above has 
been completed, to the extent possible, the RO 
should again review the record, adjudicating 
the Veteran's psychiatric claims as provided 
above in light of recent precedents and 
regulations.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


